The offense is theft, a felony; the punishment, confinement in the penitentiary for two years.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court the appeal must be dismissed. Cousineau v. State, 10 S.W.2d 98.
The recognizance for the appeal is fatally defective. It is in the form of an ordinary appearance bond. It fails to state that *Page 640 
appellant was convicted of a felony, and nowhere therein is appellant bound to abide the "Judgment of the Court of Criminal Appeals of the State of Texas." Art. 817, C. C. P.; Lynch v. State, 279 S.W. 271. Appellant being enlarged on a fatally defective recognizance, this court is without jurisdiction. Read v. State, 4 S.W.2d 547.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.